         Case 5:15-cr-00024-DAE Document 33 Filed 05/24/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      SA:15-CR-00024(1)-DAE
                                                §
(1) Juan Manuel Munoz-Luevano                   §

                            ORDER SETTING SENTENCING

       IT IS HEREBY ORDERED that the above entitled and numbered case is set for

SENTENCING in Courtroom 5, on the Third Floor of the John H. Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Monday, November 25,

2019 at 09:00 AM. Sentencing memoranda and motions relevant to the sentencing hearing must

be submitted to the Court no later than 7 days prior to the sentencing hearing.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, United States Pretrial Services and the United

States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,

if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED.

        DATED: San Antonio, Texas, May 24, 2019.




                                                    ______________________________
                                                    DAVID A. EZRA
                                                    SENIOR U.S. DISTRICT JUDGE
